DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/29/2020.  These drawings are acceptable.
Duplicate Claim Warning
Applicant is advised that should claim 21 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Additionally, Applicant is advised that should claim 13 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 20-21, 26, and 28 are objected to because of the following informalities:
Claims 20-21, 26, and 28 recite “the viewing optic of claim 19.” There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 19 recites “a system” and it appears that claims 20-21, 26, and 28 are referring to “the system of claim 19.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 10-13, 24-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first focal plane having a first reticle proximate the objective lens system.” The term "proximate" in claim 1 is a relative term which renders the claim indefinite.  The term "proximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear where the first focal plane should be located such that it will be considered “proximate the objective lens system.” Specifically, it is unclear if a specific distance from the objective lens system is required such that it is “proximate” to the objective lens. Moreover, given the nature of optical systems, small deviations in distances can have widely varied results. As such, one of ordinary skill in the art would not be able to determine where the first focal plane would need to be located to be considered “proximate” the objective lens system. For the purposes of examination, any objective lens having a focal plane with a reticle provided at the focal plane will be interpreted as reading on the claimed limitations.
Claims 4, 6, 10-13, 24, 27, and 29 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.

Claims 24-26 recite that “the beam combiner is located approximately beneath an elevation adjustment knob of the viewing optic.” The term "approximately" in claims 24-26 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear where the beam combiner should be located such that it is “approximately beneath an elevation adjustment knob of the viewing optic.” Specifically, it appears that such a combiner would either be lower than the knob, or not, and it is unclear how it could be “approximately beneath” such a knob. Moreover, as the claim does not positively require “an elevation adjustment knob,” it is unclear whether a viewing optic with no adjustment knob would read on the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 4, 6, 10-15, 18-21, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,180,565. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 11, and 17, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, and 24-30 are fully encompassed by reference claims 2-10, 12-16, and 18-24.
Claims 1, 4, 6, 10-15, 18-21, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,732,399. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1 and 16, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, and 24-30 are fully encompassed by reference claims 2-15 and 17-18.
Claims 1, 4, 6, 10-15, 18-21, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,606,061. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 14, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, and 24-30 are fully encompassed by reference claims 2-9, 11-13, and 15-20.
Claims 1, 4, 6, 10-15, 18-21, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,520,716. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 12, and 19, which require the details of the viewing .
Claims 1, 4, 6, 10-15, 18-21, and 24-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,866,402. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 6, and 16, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, and 24-30 are fully encompassed by reference claims 2-5 and 7-15.
Claims 1, 4, 6, 10-15, 18-21, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/247,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 17, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, and 24-30 are fully encompassed by reference claims 2-9, 11-16, and 18-24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 6, 10-15, 18-21, and 24-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/390,804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 17, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, and 24-30 are fully encompassed by reference claims 2-9, 11-16, and 18-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 10-15, 19-20, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. PG-Pub No. 2005/0219690; hereinafter – “Lin”).
Regarding claim 1, Lin teaches a viewing optic comprising:
a body (not shown) having an optical system (10) having an ocular system (17) and an objective lens system (11) that focuses a target image from an outward scene to a first focal plane (19) having a first reticle proximate the objective lens system, an erector lens system (15) that inverts the target image, a beam combiner (161) located between the objective lens system (11) of the main body and the first focal plane (19) (See e.g. Figs. 7-9; Paragraphs 0025-0026), an active display (16) configured to generate an image and located in a portion of the body that is lower than the beam combiner, a reflective material (162) configured to direct the image from the active display to the beam combiner, and a collector lens system (160) located between the active display (16) and the reflective material (162), wherein the image from the active display and the target image are combined into the first focal plane and viewed simultaneously (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Regarding claim 14, Lin teaches a viewing optic comprising:
a body (not shown) having an objective system (11) coupled to a first end of a tube that focuses a target image of an outward scene and an ocular system (17) coupled to the second end of the tube, the tube, objective system and ocular system being configured to define at least a first focal plane (19); 
an active display (16) configured to generate an image, and a collector lens system (160) located between the active display and a reflective material (162), wherein the reflective material is configured to direct the generated image from the active display to the beam combiner, and further wherein the generated image from the active display and the target image of the outward scene are combined into the first focal plane (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Regarding claim 19, Lin teaches a system comprising:
a viewing optic comprising a body having an objective system (11) coupled to a first end of a tube that focuses a target image of an outward scene, an ocular system (17) coupled to the second end of the tube, a beam combiner (161) (See e.g. Figs. 7-9; Paragraphs 0025-0026); an active display (16) configured to generate an image, a collector lens system (160) configured to collect light from the active display and located between the active display (16) and a reflective material (162), wherein the reflective material is configured to direct the generated image from the active display to the beam combiner, wherein the generated image from the active display and the target image are combined into a first focal plane (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028); and
a laser rangefinder (12) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 7-9; Paragraphs 0025-0027).
Regarding claims 6, 15, and 20, Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Lin further teaches one or more power sources (See e.g. Figs. 7-9; Paragraphs 0025-0028 – Lin teaches various diodes and LED displays which necessarily include a power source).
Regarding claim 10, Lin teaches the viewing optic of claim 1, as above.

Regarding claim 11, Lin teaches the viewing optic of claim 1, as above.
Lin further teaches that the image generated by the active display is selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (See e.g. Figs. 7-9; Paragraphs 0025-0028).
Regarding claim 12, Lin teaches the viewing optic of claim 1, as above.
Lin further teaches a focusing cell (14) positioned between the beam combiner (161) and the objective lens system (11) (See e.g. Figs. 7-9; Paragraph 0025).
Regarding claims 13 and 29-30, Lin teaches the viewing optic of claims 1 and 14, respectively, as above.
Lin further teaches a laser rangefinder (12) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 7-9; Paragraphs 0025-0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10-15, 19-20, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrogin (U.S. Patent No. 7,516,571) in view of Lin.
Regarding claim 1, Scrogin teaches a viewing optic comprising:
a body (12) having an optical system (10) having an ocular system (20) and an objective lens system (30) that focuses a target image from an outward scene to a first focal plane (24) having a first reticle proximate the objective lens system, an erector lens system (22) that inverts the target image, a beam combiner (28) located between the objective lens system (30) of the main body and the first focal plane (24) (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11), an active display (48) configured to generate an image and located in a portion of the body that is lower than the beam combiner, a reflective material (50) configured to direct the image from the active display to the beam combiner, and a collector lens system (52) located between the active display (48) and the beam combiner (28), wherein the image from the active display and the target image are combined into the first focal plane and viewed simultaneously (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11).
Scrogin fails to explicitly disclose that the collector lens system is located between the active display and the reflective material.
However, Lin teaches a riflescope comprising an optical system (10) with an objective lens (17), a beam combiner (161), an active display (16), and a reflective material (162), wherein a collector lens 
Lin teaches this collector lens system between the active display and the reflective material such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the collector lens system is between the active display and the reflective material as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Scrogin teaches a viewing optic comprising:
a body (12) having an objective system (30) coupled to a first end of a tube that focuses a target image of an outward scene and an ocular system (20) coupled to the second end of the tube, the tube, objective system and ocular system being configured to define at least a first focal plane (24); a beam 
an active display (48) configured to generate an image, and a collector lens system (52) located between the active display and the beam combiner, wherein a reflective material (50) is configured to direct the generated image from the active display to the beam combiner, and further wherein the generated image from the active display and the target image of the outward scene are combined into the first focal plane (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11).
Scrogin fails to explicitly disclose that the collector lens system is located between the active display and the reflective material.
However, Lin teaches a riflescope comprising an optical system (10) with an objective lens (17), a beam combiner (161), an active display (16), and a reflective material (162), wherein a collector lens system (160) is located between the active display and the reflective material (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Lin teaches this collector lens system between the active display and the reflective material such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the collector lens system is between the active display and the reflective material as in Lin such that “productivity thus can be improved since In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 19, Scrogin teaches a system comprising:
a viewing optic comprising a body (12) having an objective system (30) coupled to a first end of a tube that focuses a target image of an outward scene, an ocular system (20) coupled to the second end of the tube, a beam combiner (28) (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11); an active display (48) configured to generate an image, a collector lens system (52) configured to collect light from the active display and located between the active display (48) and the beam combiner (28), wherein a reflective material (50) is configured to direct the generated image from the active display to the beam combiner, wherein the generated image from the active display and the target image are combined into a first focal plane (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11); and
a laser rangefinder (16) coupled to the body of the viewing optic (See e.g. Figs. 1-2 and 4-5; C. 3, L. 41-49; C. 4, L. 18-27).
Scrogin fails to explicitly disclose that the collector lens system is located between the active display and the reflective material and the laser rangefinder is coupled to a top portion of the body of the viewing optic.


Lin teaches this collector lens system between the active display and the reflective material and rangefinder coupled to the top of the viewing optic such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the collector lens system is between the active display and the reflective material and the rangefinder is coupled to the top of the viewing optic as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 6, 15, and 20, Scrogin in view of Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Scrogin further teaches one or more power sources (See e.g. Fig. 1; C. 4, L. 52 – C. 5, L. 3).
Regarding claim 10, Scrogin in view of Lin teaches the viewing optic of claim 1, as above.
Scrogin further teaches that the active display (48) is selected from the group consisting of: a transmissive active matrix LCD display (AMLCD), an organic light-emitting diode (OLED) display, a Light-Emitting Diode (LED) display, a e-ink display, a plasma display, a segment display, an electroluminescent display, a surface-conduction electron-emitter display, and a quantum dot display (See e.g. Fig. 1; C. 4, L. 61 – C. 5, L. 3).
Regarding claim 11, Scrogin in view of Lin teaches the viewing optic of claim 1, as above.
Scrogin further teaches that the image generated by the active display is selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (See e.g. Fig. 1; C. 5, L. 4 – C. 6, L. 34; C. 7, L. 5-34).
Regarding claim 12, Scrogin in view of Lin teaches the viewing optic of claim 1, as above.
Scrogin further teaches a focusing cell positioned between the beam combiner and the objective lens assembly (See e.g. Fig. 1; C. 4, L. 61 – C. 5, L. 3).
Additionally, Lin further teaches a focusing cell (14) positioned between the beam combiner (161) and the objective lens system (11) (See e.g. Figs. 7-9; Paragraph 0025).
Regarding claims 13 and 29-30, Lin teaches the viewing optic of claims 1 and 14, respectively, as above.

Scrogin fails to explicitly disclose that the laser rangefinder is coupled to a top portion of the body of the viewing optic.
However, Lin further teaches a laser rangefinder (12) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 7-9; Paragraphs 0025-0027).
Lin teaches this rangefinder coupled to the top of the viewing optic such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the rangefinder is coupled to the top of the viewing optic as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin or Scrogin in view of Lin as applied to claim 1 above, and further in view of Morley (U.S. Patent No. 5,903,996).
Regarding claim 4, Lin and Scrogin in view of Lin each teaches the viewing optic of claim 4, as above.
Lin further teaches that the optical system includes a 5 lens system having 3 singlet lenses and 1 doublet lens (See e.g. Figs. 7-9; Paragraphs 0025-0027).
Additionally, Scrogin further teaches that the optical system includes a 5 lens system (See e.g. Fig. 1; C. 3, L. 50-C. 4, L. 4; C. 4, L. 61-C. 5, L. 3).
Nevertheless, Lin and Scrogin fail to explicitly disclose that the collector lens system is a 5 lens system having 3 singlet lenses and 1 doublet lens.
However, Morley teaches a viewing device including a display (50) with a lens system (84) collecting light from the display and being a 5 lens system with 3 singlet lenses and 1 doublet lens (Fig. 2b; C. 9, L. 46-64) 
Morley teaches this system "so that the user 12 can see these two images superimposed on one another if both are present" (Fig. 2b; C. 9, L. 46-64). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Lin or Scrogin with the 3 singlet lenses and 1 doublet lens of Morley "so that the user 12 can see these two images superimposed on one another if both are present," as taught by Morley (C. 9, L. 46-64).
Claim(s) 6, 15, 20, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin or Scrogin in view of Lin as applied to claims 1, 14, and 19 above, and further in view of Edwards et al. (U.S. PG-Pub No. 2013/0279013; hereinafter – “Edwards”).
Regarding claims 6, 15, and 20, Lin and Scrogin in view of Lin each teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.

Scrogin further teaches one or more power sources (See e.g. Fig. 1; C. 4, L. 52 – C. 5, L. 3).
Nevertheless, Edwards teaches a viewer with display overlay including an active display and one or more power sources (Paragraphs 0030, 0033, and 0035).
Edwards teaches these power sources “to generate display symbols, format output for the display” and to “provide display functions, or can receive such functions from another device in communication therewith” (Paragraph 0030) provided “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics” (Paragraph 0003).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic and system of Lin or Scrogin with the power sources of Edwards “to generate display symbols, format output for the display” and to “provide display functions, or can receive such functions from another device in communication therewith” provided “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics,” as taught by Edwards (Paragraphs 0003 and 0030).
Regarding claims 24-26, Lin and Scrogin in view of Lin each teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Lin further teaches that the beam combiner is located approximately beneath the optical system of the viewing optic (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Scrogin further teaches that the beam combiner is located approximately beneath the optical system of the viewing optic (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11).
Lin and Scrogin fail to explicitly disclose an elevation adjustment knob of the viewing optic.
However, Nevertheless, Edwards teaches a viewer with display overlay including an active display (46), a beam combiner (36), and an elevation adjustment knob (30) wherein the beam combiner is located approximately beneath the adjustment knob of the viewing optic (See e.g. Figs. 1-2; Paragraphs 0028-0029, 0031, and 0034).
Edwards teaches this elevation adjustment knob with a beam combiner provided beneath it “for adjusting the elevational position of the optics” (Paragraph 0034) and “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic and system of Lin or Scrogin such that the beam combiner is beneath an elevation adjustment knob as in Edwards “for adjusting the elevational position of the optics” (Paragraph 0034) and “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics,” as taught by Edwards (Paragraphs 0003 and 0034), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 18, 21, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin or Scrogin in view of Lin as applied to claims 1, 14, and 19 above, in view of Brumfield (U.S. PG-Pub No. 2013/0033746).
Regarding claims 18, 21, and 27-28, Lin and Scrogin in view of Lin each teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Scrogin further teaches that the objective has a diameter of 30-50 mm (C. 3, L. 56-C. 4, L. 4).
Lin and Scrogin fail to explicitly disclose that the beam combiner is located from 5 to 25 mm from the objective assembly.
Nevertheless, Brumfield teaches a viewing optic having an objective (10) and a beam combiner (65) located within 5 mm of the focal plane of the objective (Paragraphs 0007 and 0032).
Brumfield teaches this distance between the objective and the beam combiner "so that the apparent size of the reticle is not changed when the image is magnified" (Paragraphs 0007 and 0032).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the optic and system of Lin or Scrogin to satisfy the claimed limitation as in Brumfield, "so that the apparent size of the reticle is not changed when the image is magnified" as taught by Brumfield (Paragraphs 0007 and 0032), since such a modification would have merely required a change in size, i.e. scaling, of the entire optic of Lin or Scrogin, and it has been held that mere scaling of a prior art device is within the level of ordinary skill in the art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments, see pages 7-8, filed 06/29/2020, regarding the 35 U.S.C. 112(b) rejection of claim 12 have been fully considered but they are not persuasive.
Applicant argues that the term “focusing cell” is clear given the various examples of a focusing cell provided in the specification. However, Examiner respectfully disagrees and maintains that one of ordinary skill in the art at the time the invention was filed would not be able to determine the metes and bounds of what is encompassed by a focusing cell, as such a term is not known in the art, and the provided examples are specific optical elements. Examiner respectfully suggests amended the claims to require a specific focusing lens or other structure consistent with the specification.
Applicant’s arguments, see pages 10-13, filed 06/29/2020, with respect to the rejection(s) of claim(s) 1, 14, and 19 under 35 U.S.C. 102 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Lin, as necessitated by Applicant’s amendments and detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896